Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
As per the instant Application having Application number 16/688,710, the examiner acknowledges the applicant's submission of the after final amendment dated 8/29/2022.  Claims 28, 30, 37 and 44 have been amended and claims 1-25, 29, 36 and 43 have been canceled. Claims 26-28, 30-35, 37-42 and 44-46 are pending. 

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 6/30/2022 and 8/29/2022 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.

TERMINAL DISCLAIMER
The terminal disclaimer filed on 8/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,489,080 and US 10,514,859 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

RESPONSE TO ARGUMENTS
	Applicant’s arguments with respect to the double patenting rejection with respect to US 11,347,426 have been fully considered and deemed persuasive. The double patenting rejection with respect to US 11,347,426 is herein withdrawn.

REASONS FOR ALLOWANCE
	Per the instant office action, claims 26-28, 30-35, 37-42 and 44-46 are considered as allowable subject matter. 
	The reasons for allowance of claim 26 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “generating, by a device, a point in time copy of one or more regions of a time locked data set, in response to receiving one or more Input/Output (I/O) operations directed to the time locked data set; and performing the one or more I/O operations on the point in time copy of the one or more regions of the time locked data set.”
Independent claims 33 and 40 are allowed for the reasons indicated above with respect to claim 26.
	Dependent claims 27-28, 30-32, 34-35, 37-39, 41-42 and 44-46 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



September 7, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135